Citation Nr: 0632820	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for inactive 
osteomyelitis of the left patella.

2.  Entitlement to an initial disability rating in excess of 
10 percent for limitation of motion of the left knee 
associated with osteomyelitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

The instant appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida which granted a claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of 
postoperative left patellar osteomyelitis.


FINDINGS OF FACT

1.  The veteran's left patellar osteomyelitis has not been 
active since 1995.  

2.  The veteran's left knee disability is manifested by 
deformity of the patella and degenerative arthritis with 
extension not limited to more than 10 degrees and flexion not 
limited to less than 60 degrees; a hypermobile patella and 
complaints of buckling, with effusion, swelling, and 
tenderness.  There is no objective evidence of instability.  


CONCLUSIONS OF LAW

1.  The veteran's inactive osteomyelitis of the left patella 
warrants a separate disability rating of no more than 10%.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5000 (2006).

2.  A rating in excess of 10 percent for the veteran's 
limitation of motion of the left knee associated with 
osteomyelitis is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that a higher disability rating is 
warranted for his left knee.  The law provides that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As this case also involves the initial evaluation assigned 
for the left knee disorder, the severity of the left knee 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
has determined that the evidence of record shows that the 
manifestations of his left knee disability have been 
generally consistent since the initial assignment of the 
disability rating.  

In 1992, the veteran injured his left knee while playing with 
his son and underwent surgery at a VA facility.  In 1995, he 
underwent left knee surgery at a private hospital for 
treatment of osteomyelitis of the left knee, which included 
debridement, irrigation, curettage, and removal of a wire 
from the patella.  A  July 2000 rating decision of the VARO 
in St. Petersburg, Florida, granted a claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of postoperative left 
patellar osteomyelitis and assigned a noncompensable 
disability evaluation.  A 2004 rating decision increased the 
disability rating to 10 percent, effective from the 
commencement of the appeal period.  Currently, his left knee 
is rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000-5261, under Diagnostic Codes for 
osteomyelitis and limitation of extension of the leg.  

Entitlement to a separate rating for residuals of 
osteomyelitis

In so characterizing and rating the disability, the RO 
erroneously subsumed residuals of osteomyelitis with 
additional disability based on limitation of motion of the 
left knee.  Inasmuch as 38 C.F.R. § 4.71(a), Diagnostic Code 
5000, Note (1), below, provides that a 10 percent rating and 
other partial ratings of 30% or less for osteomyelitis are to 
be combined with ratings for limited motion, the issue of a 
separate compensable rating for inactive osteomyelitis of the 
left patella warrants separate consideration.

Under the applicable criteria, a 10 percent rating is 
warranted for inactive osteomyelitis, following repeated 
episodes, without evidence of active infection in the past 5 
years.  38 C.F.R. Part 4, Diagnostic Code 5000.  A 20% rating 
for osteomyelitis requires a discharging sinus or other 
evidence of active infection within the past 5 years.  To 
qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5000, Note (2).  

The VA treatment records covering the period of time when the 
veteran had osteomyelitis are incomplete; however a May 2000 
VA medical opinion indicates that the veteran had an active 
infection in 1994, that the infection was finally diagnosed 
and treated in 1995, and that it was at least as likely that 
the osteomyelitis was proximately due to his left knee 
surgery in 1992.  Given the length of time that the infection 
may have begun and recurred, potentially from 1992 to 1995, 
the requirements for a separate 10 percent evaluation for 
residuals of osteomyelitis have been satisfied.

In this case, the 10 percent rating which the RO assigned 
based on left knee limitation of motion as a residual of 
osteomyelitis does not, by regulation, subsume the otherwise-
applicable, separate 10 percent rating which is warranted for 
osteomyelitis without active infection in the past 5 years.  
That being the case, the Board finds that a separate 10 
percent rating for inactive osteomyelitis of the left patella 
is warranted, and the appeal is granted to this extent.  

The record reveals that the veteran has not had an active 
infection involving osteomyelitis in the past 5 years.  As 
such, a higher rating for osteomyelitis is not warranted 
under Diagnostic Code 5000.

Entitlement to an initial evaluation in excess of 10 percent 
for limitation of extension

The veteran's symptoms which serve as the basis for the 10 
percent rating under Diagnostic Code 5261 for limitation of 
extension consist of a decreased range of motion, effusion, 
swelling with occasional complaints of buckling, and 
increased pain after weight-bearing, bending, and walking 
more than 100 feet.  See 2000, 2004, and 2005 VA examination 
reports.  

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  A higher rating, of 20 degrees 
for limitation of extension, requires that extension is 
limited to 15 degrees.  

The most significant decreased range of motion in the medical 
record was from 10 to 75 degrees, and of 10 to 65 degrees 
after two repetitions.  See 2005 VA examination report.  Most 
of the medical evidence shows a range of motion of at least 0 
to 70 without pain.  See 1996 VA examination report.  An 
August 2000 VA outpatient treatment record noted full 
extension and flexion to 100 degrees, and a September 2003 
record notes range of motion to 90 degrees.  As the 
preponderance of the evidence does not reflect a limitation 
of extension to 15 degrees, a higher rating under Diagnostic 
Code 5261 is not warranted.

Consideration of additional Diagnostic Codes is also 
warranted; however, the evaluation of the same manifestation 
under different diagnoses (pyramiding) is not permitted.  
38 C.F.R. § 4.14 (2006).  Separate ratings may also be 
warranted, in some circumstances, for limitation of flexion 
and limitation of extension.  VAOPGCPREC. 09-04 (69 Fed. Reg. 
59990 (2004)).  Limitation of flexion of the knee is rated as 
10 percent disabling where flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, the 
preponderance of the objective medical evidence, noted above, 
does not reflect a limitation of flexion which is significant 
enough to warrant a compensable rating under Diagnostic Code 
5260.  There is a 2000 VA examination report which notes 
flexion of 30 to 50 degrees, but given that all the other 
medical evidence shows a much greater range of motion, a 
separate compensable evaluation for limitation of flexion is 
not warranted.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted for limitation of flexion or extension of the left 
knee on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain.  
At various times during the appeal period the veteran has had 
an abnormal gait and has used crutches or a brace, although a 
2003 VA treatment record noted a steady gait.  However, the 
2005 VA examiner specifically addressed the DeLuca 
considerations and found no further fatigability or decreased 
range of motion.  There was also no swelling, heat, or 
redness found.  

The current compensable rating for pain and loss of motion 
incorporates the DeLuca factors and includes additional range 
of motion lost due to repetitive motion.  As the medical 
evidence shows, essentially, no other additional functional 
loss due to pain, the Board finds that the medical evidence 
does not reveal a degree of functional loss due to pain, 
fatigue, weakness, incoordination, and repetition which would 
warrant a higher evaluation for the left knee.
 
The preponderance of the evidence also reveals that, as 
regards deformity, atrophy, instability of station, and 
instability of locomotion due to the left knee disorder, a 
higher evaluation is not warranted.  While the patella is 
deformed due to the osteomyelitis, the veteran can walk 100 
feet without a flare-up.  The Board has considered the fact 
that the veteran does use assistive devices like a knee brace 
at times and does not find that a higher rating is warranted 
with consideration of this fact, given his slight limitation 
of motion and the fact that there is no objective evidence of 
instability of the knee.  

While the veteran reports buckling and wears an elastic knee 
brace for support and the 2005 VA examiner noted that the 
patella can be subluxated with extreme pain, there is no 
objective evidence of lateral instability or recurrent 
subluxation during the appeal period, so a separate rating 
under Diagnostic Code 5257 is not warranted.  The evidence 
shows that in January 2004, the veteran reported that his 
patella "popped out" and that he was able to move it back 
into the proper position.  However, this incident alone does 
not rise to the level of a separate compensable evaluation 
for instability.  While the 2005 examiner noted that the 
patella was hypermobile, the objective medical evidence has 
consistently found the left knee to be stable and the 
ligaments intact.  See September 2003 VA outpatient treatment 
record; April 2004 magnetic resonance imaging report; 2004 VA 
examination report.  Further, the 2005 VA examiner noted that 
the veteran reported no dislocations in two years.

As the veteran has reported that he is unemployed due to his 
left knee problems, an extraschedular evaluation has been 
considered.  However, there is no competent evidence of 
record which indicates that there has been frequent inpatient 
care over the appeal period.  Also, the preponderance of the 
evidence does not suggest that the veteran's left knee, 
alone, has caused marked interference with employment beyond 
that which is contemplated under the schedular criteria.  The 
record shows that at times during the appeal period the 
veteran has been unemployed, but as recently as 2004 a 
medical opinion provided that while the veteran could not 
continue his walking job due to his left knee problems, he 
could still work in a job that requires sitting.  The 
veteran's work history includes work as a customer service 
representative which is a job that can be primarily 
sedentary.  Thus, there is no basis for referral for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for a higher initial rating 
for his left knee disorder.  The evidence is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper notice must inform a claimant 
of any information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of letters to the 
appellant dated in 2004, 2005, and 2006 advising him of the 
duty to assist and the duty to notify.  The appellant was 
told of the requirements to establish a successful claim for 
a higher evaluation in the 2005 letter and in the statements 
of the case.  He was advised of his and VA's respective 
duties, and was asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  
Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the Court acknowledged that where, as here, the section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Pelegrini at 120.  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as compensation for the 
left knee disorder was granted prior to the enactment of the 
VCAA.  Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding 
that the Board does not commit prejudicial error in 
concluding that a notice letter complied with § 5103(a) and 
§ 3.159(b), where a claim for service connection has been 
substantiated, because such notice is not required).  The 
Court also found that, once a claim is substantiated, VA's 
statutory duties are specified under 38 U.S.C.A. §§ 5104 and 
7105, and applicable regulatory duties are found at 38 C.F.R. 
§ 3.103.  Id.  VA satisfied these duties by issuance of the 
rating decision, statement of the case, and supplemental 
statements of the case.  In any event, a March 2006 letter 
explained assignment of disability ratings and effective 
dates.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The claim on 
appeal was remanded by the Board in 2005 for further 
development, including a VA examination with medical opinion.  
In addition, service medical records are associated with the 
claims files, as are post-service VA medical records.  The 
veteran has not identified any additional available evidence 
which is pertinent to the claim adjudicated in this decision 
and has not been associated with the claims folders.  The 
Board therefore finds that VA has satisfied its duties to 
notify and assist.  


ORDER

A separate 10 percent rating for inactive osteomyelitis of 
the left patella is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A claim for an initial disability rating in excess of 10 
percent for left knee limitation of extension associated with 
residuals of osteomyelitis is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


